                                      LJNI"TED STATES DISTRICT COURT
                                     CCN'TRAL llIS"I'RIC"I' OF CALIFORNIA
  UNITED STATCS OF AMERICA,                                        ~ <'nsr r~~°n~s~t.lt
                                                    t~~n~N~rrni~
                             v.                                    ~           2:18-cr-00319-JF~'W,
  OSCAR OCH0:1,
                                                                          ORDER OF TE1V1I'OF2ARY UETEN"1'[ON
                                                                            PENDIN(: HEARING PURSUANT
                                              DLI~ ENDAN"I'(S).                 TO BAIL REFORM AC'T


     Upon motion of Defendant Oscar Ocl,oa                                        , I'I~ 1S ORDEEZEU that a detention hearing
is set for            ~anuar~~ is                           , 2019                , at 10:00      ❑x a.m. / ❑p.m. before the
Honorable 1v[ariaA..~udero                                                        , in Courtrootl~ 690

     Pending this l~earina, the defendant shall be held in custody by the United States Marshal or
                                                                              and produced for the hearing.
                        lUlher c~~stodiul vfccr•)




Dated.• Januan' 15~ 2019                              i~
                                                    _~i
                                                    HOI~RIA A. AUDERO, United States Magistrate Judge




                   ORDER 0[~ "TEi1POR;IRY UGTESTIUN P~:'YDItiG BEARING PUBS[ ~ti"P TO BAIL REFORN[.1C'1'
CR-GG (I O/97)                                                                                                        Page I oC
